                1

                2

                3

                4

                5

                6

                7

                8                               IN THE UNITED STATES DISTRICT COURT
                                                  WESTERN DISTRICT OF WASHINGTON
                9                                           AT SEATTLE
              10

              11
                    NAUTILUS INSURANCE COMPANY,                        Case No. C18-292 RSM
              12
                                   Plaintiff,
              13                                                       STIPULATION AND ORDER OF
                           v.                                          DISMISSAL WITH PREJUDICE AND
              14                                                       WITHOUT COSTS
                    M & D ABATEMENT SERVICES, LLC; and
              15    ADAM DETWEILER and MONIQUE
                    HANSON DETWEILER, husband and wife
              16    and the marital community comprised thereof,

              17                   Defendants.

              18

              19                                        STIPULATED MOTION
              20           Pursuant to F.R.C.P. 41(a)(1)(A)(ii), Plaintiff, Nautilus Insurance Company ("Nautilus"),
              21    and Defendants, M&D Abatement Services, LLC ("M&D"), and Adam Detweiler and Monique
              22    Hanson Detweiler (the "Detweilers"), acting by and through their respective undersigned counsel
              23    of record, move and hereby stipulate, that any and all claims, cross-claims, or counter claims
              24    brought, or which could have been brought, by Plaintiff Nautilus against Defendants in this action
              25    should be, and are, dismissed with prejudice and without award of costs, expenses or attorney's
              26    fees to any party. The parties further stipulate that this lawsuit should be dismissed with prejudice

                     STIPULATION AND ORDER OF DISMISSAL                                        SELMAN BREITMAN LLP
                     Case No.: 2:18-CV-00292-RSM -1                                        600 University Street, Suite 1800
                                                                                                        Seattle, WA 98101
                                                                                           T: 206.447.6461 F:206.588.4185
44042.1 891.43296
                1   and without costs, expenses or attorney's fees to any party.
                2          AGREED AND STIPULATED.
                3
                            DATED this 7th day of August, 2019.
                4

                5    SELMAN BREITMAN LLP                              BOICE LAW FIRM PLLC

                6

                7
                     By   /s/ Peter J. Minzer                         By     /s/ Brian Boice (signed by Peter J.
                8        Peter J. Mintzer, WSBA #19995                Mintzer with Email Authorization)
                         Justin S. Landreth, WSBA# 44849                  Brian Boice, WSBA #42525
                9        Daniel C. Heath, WSBA #49051                 Attorney for Defendant M&D Abatement
                     Attorneys for Plaintiff Nautilus Insurance       Services, LLC
              10
                     Company
              11
                     KELLER ROHRBACK L.L.P.
              12

              13

              14     By /s/ Ian S. Birk (signed by Peter Mintzer
                     with Email Authorization)
              15         William C. Smart, WSBA #8192
                         Ian S. Birk, WSBA #31431
              16
                     Attorneys for Defendants Monique Hanson
              17     Detweiler and Adam Detweiler

              18

              19

              20

              21

              22

              23

              24

              25

              26

                     STIPULATION AND ORDER OF DISMISSAL                                      SELMAN BREITMAN LLP
                     Case No.: 2:18-CV-00292-RSM - 2                                     600 University Street, Suite 1800
                                                                                                      Seattle, WA 98101
                                                                                         T: 206.447.6461 F:206.588.4185
44042.1 891.43296
                1                                       ORDER OF DISMISSAL
                2          This matter, having been brought before the Court by the foregoing Stipulated Motion
                3
                    between the parties, the Court pursuant to that Stipulated Motion and F.R.C.P. 41(a)(1)(A)(ii),
                4
                    does hereby ORDER, ADJUDGE, and DECREE that any and all claims, cross-claims, or counter
                5
                    claims brought, or which could have been brought, by plaintiff Nautilus against Defendants in this
                6

                7   action are dismissed with prejudice and without award of costs, expenses or attorney's fees to any

                8   party. It is further ordered that this lawsuit is dismissed with prejudice and without award of costs,

                9   expenses or attorney's fees to any party.
              10           DATED this 8th day of August 2019.
              11

              12

              13                                                   A
                                                                   RICARDO S. MARTINEZ
              14                                                   CHIEF UNITED STATES DISTRICT JUDGE
              15

              16

              17

              18

              19
                    Presented by:
              20
                    SELMAN BREITMAN LLP
              21

              22

              23    By   /s/ Peter J. Mintzer
                        Peter J. Mintzer, WSBA #19995
              24        Justin S. Landreth, WSBA# 44849
                        Daniel C. Heath, WSBA #49051
              25
                    Attorneys for Plaintiff Nautilus Insurance Company
              26

                     STIPULATION AND ORDER OF DISMISSAL                                        SELMAN BREITMAN LLP
                     Case No.: 2:18-CV-00292-RSM - 3                                       600 University Street, Suite 1800
                                                                                                        Seattle, WA 98101
                                                                                           T: 206.447.6461 F:206.588.4185
44042.1 891.43296
                1   Approved as to form;
                    notice of presentation waived:
                2

                3

                4   KELLER ROHRBACK L.L.P.

                5

                6
                 By /s/ Ian S. Birk (signed by Peter Mintzer
               7 with Email Authorization)
                      William C. Smart, WSBA #8192
               8      Ian S. Birk, WSBA #31431
               9 Attorneys for Defendants Monique Hanson
                 Detweiler and Adam Detweiler
              10

              11 BOICE LAW FIRM PLLC

              12

              13
                 By      /s/ Brian Boice (signed by Peter Mintzer
              14 with Email Authorization)
              15     Brian Boice, WSBA #42525
                 Attorney for Defendant M&D Abatement
              16 Services, LLC

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

                     STIPULATION AND ORDER OF DISMISSAL                 SELMAN BREITMAN LLP
                     Case No.: 2:18-CV-00292-RSM - 4                600 University Street, Suite 1800
                                                                                 Seattle, WA 98101
                                                                    T: 206.447.6461 F:206.588.4185
44042.1 891.43296
